/DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species I in the reply filed on 9/15/2021 is acknowledged. However, this is an improper election. Examiner has left applicant voicemails with examples a proper election/restriction. For example, a proper response would be: Species I, element I AND Species II, element I. There must be an election from both species groups. As the claims do not currently draw towards the species, all claims 1-22 are examined. 
Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 15, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially", “approximately” in claims 4, 15, 16 are relative terms which renders the claim indefinite.  The term "substantially", “approximately” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claim(s) 1-5, 8-12, 14-20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable by Yokoyama (US 20080037001) in view of Deliwala (US 20170261425)
Regarding claim 1, Yokoyama discloses an apparatus for detecting a characteristic signal of a material comprising: a light source (102-103); a first photodetector (105) disposed proximal (wherein the examiner notes based on BRI, 105 is proximal e.g. nearer to the light sources in comparison to 104 which is located below 105, hence being distal from light sources 102-103) to the light source (102-103) (paragraph 0015); a second photodetector (104) disposed distally (wherein 104 is disposed distally e.g. further, distant from the light sources) to the light source (102-103) (paragraph 0015); and, non-volatile logic for performing: receiving a first signal from the first photodetector (paragraph 0028); receiving a second signal from the second photodetector (paragraph 0028); calculating a ratio (paragraph 0009, 0016); and, determining the characteristic signal at least based on the ratio (liveness detection) (Fig 5-6).  
Yokoyama is silent regarding calculating a ratio of first and second signals. Deliwala teaches calculating a ratio of first and second signals (abstract, paragraph 0026, 0039). Therefore, it would have been obvious at the effective filing date of the invention to modify Yokoyama’s ratio calculation which is based on the light sources to determine the characteristic signal by Deliwala’s ratio calculation which is based on a ratio of the signals gathered from the 
Regarding claim 2, Yokoyama discloses wherein the light source comprises a first light emitting diode have a spectral intensity centered about a first wavelength, X1 (paragraph 0016, 0020). 
Regarding claim 3, Yokoyama discloses wherein the light source further comprises a second light emitting diode have a spectral intensity centered about a second wavelength, X2 (paragraph 0016, 0020).  
Regarding claim 4, Yokoyama discloses further comprising a substantially opaque barrier (finger) between the light source and first photodetector (paragraph 0015).  
Regarding claim 5, Yokoyama discloses a substrate (101).  
Regarding claim 8, Yokoyama discloses wherein the light source (102-103) is disposed on the substrate (101) (Fig 6).  
Regarding claim 9, Yokoyama discloses a method for identifying a characteristic signal of a material comprising: emitting light from a light source (102-103) through the material in close proximity to the light source (102-103) (Fig 5-6); receiving a first signal from a first photodetector (105) disposed proximally (wherein the examiner notes based on BRI, 105 is proximal e.g. nearer to the light sources in comparison to 104 which is located below 105, hence being distal from light sources 102-103) to the light source (102-103) (paragraph 0028); receiving a second signal from a second photodetector (104) disposed distally (wherein 104 is disposed distally e.g. further, distant from the light sources) to the light source (102) (paragraph 0028); transmitting the first and second signal (paragraph 0015-0016); calculating a ratio (paragraph 0009, 0015-0016) (wherein the examiner notes that the transmittance is the light 
Yokoyama is silent regarding calculating a ratio of first and second signals. Deliwala teaches calculating a ratio of first and second signals (abstract, paragraph 0026, 0039). Therefore, it would have been obvious at the effective filing date of the invention to modify Yokoyama’s ratio calculation which is based on the light sources to determine the characteristic signal by Deliwala’s ratio calculation which is based on a ratio of the signals gathered from the photodetectors for the purpose of providing an additional method for utilizing the data for further optical evaluation and detection. 
Regarding claim 10, Yokoyama discloses further comprising identifying the material as living tissue using the characteristic signal (liveness detection”).  
Regarding claim 11, Yokoyama discloses wherein the light source comprises a first light emitting diode have a spectral intensity centered about a first wavelength, X1 (paragraph 0016, 0020).  
Regarding claim 12, Yokoyama discloses wherein the light source comprises a second light emitting diode have a spectral intensity centered about a second wavelength, X2 (paragraph 0016, 0020)
Regarding claim 14, Yokoyama discloses further comprising using one of the first or second photodetector signals and inverse ratio thereof in determining a characteristic signal (step 302/305/307 and 308).  
Regarding claim 15, Yokoyama discloses wherein the area of the second photodetector (105) is approximately twice that of the first photodetector (104).

Regarding claim 17, Yokoyama discloses further comprising transmitting light from the light source to the material (paragraph 0015-0016, 0018-0020).  
Regarding claim 18, Yokoyama discloses further comprising receiving light from the material by the first and second photodetector (paragraph 0015-0016, 0018-0021).  
Regarding claim 19, Yokoyama discloses wherein the received light has been scattered at least once within the material (paragraph 0015-0016, 0018-0021, 0028)  
Regarding claim 20, Yokoyama discloses an apparatus for detecting the characteristic signal of a material comprising: a means for transmitting light (abstract, 0021-0023); a first means for detecting light disposed proximal to the means for transmitting light (paragraph 0024-0028); 28a second means for detecting light disposed distally to the means for transmitting light (paragraph 0024-0028); a means for calculating a ratio of first and second signals (paragraph 0015-0016); and, a means for determining a characteristic signal of a material disposed in close proximity to the apparatus based on the ratio, at least in part  (liveness detection) (Fig 5-6).  
Regarding claim 22, Yokoyama discloses further comprising a means for identifying the material (paragraph 0015-0019).
Claims 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokomama in view of Deliwala further in view of Determen (US 20080219514)
Regarding claim 13, Yokoyama/Deliwala are silent regarding further comprising using a look-up table in determining a characteristic signal. Determan teaches a look-up table in determining a characteristic signal (Table II). Therefore, it would have been obvious at the time 
Regarding claim 21, Yokoyama is silent regarding comprising a means for looking up values in a look- up table in determination of the characteristic signal. Determan teaches a means for looking up values in a look- up table in determination of the characteristic signal. (Table II). Therefore, it would have been obvious at the time of the invention to modify Yokoyama’s ability to detect between liveness of materials by comparing between predetermined thresholds by Determan’s ability to detect between liveness of materials using a look up table such as table II.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moon (US 20100324384) discloses an LED display with a finger ring-sensor however not in combination with photodetectors etc. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942. The examiner can normally be reached Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791